Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 have been examined.

Response to Arguments
Applicant’s arguments filed on 11/9/21 (hereinafter remarks) have been fully considered but they are not persuasive.  
In the remarks, Applicant argued that:
 RFC does not disclose exiting a device configuration being performed in a trial run. 
In response to point (1),  Applicant argued that “RFC fails to teach or suggest at least ‘the at least one condition is a condition used to indicate to the second device to exit the trial run after starting the trial run for modifying the device configuration of the second device’” (remarks at 6).  Examiner respectfully disagree.  According to paragraph 4, the Background of Applicant’s specification, 
	“In some network protocols, such as the NETCONF, the Telnet, or the SSH, a device
running a server supports to modify a configuration of the device in a trial run manner, to be
specific, first trial run a candidate configuration, and determine, based on a trial run status,
whether to commit the candidate configuration as a running configuration. After the device
running the server starts trial run, in some cases, for example, the device running the server is
out of management of a device running a client due to trial run, or after the operation and
maintenance personnel find that some configurations in trial run are incorrect, trial run needs
to be exited, to restore the running configuration to a status before trial run.”

According to paragraph 8 of Applicant’s specification,
	“In a manner in which the packet that is sent by the first device to the second device
and that is used to request trial run carries the condition set used to indicate the second device
to exit trial run, the second device can automatically determine, in a process of performing trial
run, whether the condition set is met, and automatically exit trial run when the condition set is

maintenance personnel need to repeatedly confirm whether the second device needs to exit trial
run, and a processing process is relatively complex.” 

	Similarly, in RFC 6241, section 8.3.1 disclosed, 

“The <commit> operation effectively sets the running configuration to the current contents of the candidate configuration.”

Section 8.4.1 disclosed,

“The :confirmed-commit:1.1 capability indicates that the server will support the <cancel-commit> operation and the <confirmed>, <confirm-timeout>, <persist>, and <persist-id> parameters for the    <commit> operation.  See Section 8.3 for further details on the <commit> operation.” 

“A confirmed <commit> operation MUST be reverted if a confirming commit is not issued within the timeout period (by default 600 seconds = 10 minutes).  The confirming commit is a <commit> operation    without the <confirmed> parameter.  The timeout period can be adjusted with the <confirm-timeout> parameter.  If a follow-up confirmed <commit> operation is issued before the timer expires, the timer is reset to the new value (600 seconds by default).  Both the confirming commit and a follow-up confirmed <commit> operation MAY introduce additional changes to the configuration.”

“If a confirming commit is not issued, the device will revert its configuration to the state prior to the issuance of the confirmed commit.  To cancel a confirmed commit and revert changes without   waiting for the confirm timeout to expire, the client can explicitly restore the configuration to its state before the confirmed commit was issued, by using the <cancel-commit> operation.”

	RFC 6241 disclosed exiting the trial run of candidate configuration (i.e., automatically exiting a trail run as claimed).  RFC disclosed the confirmed commit operation which set the running configuration to the candidate configuration (i.e., after starting the trail run for modifying a device configuration as claimed).
	Section 8.4.5.1 of the RFC disclosed parameters used to indicate to the server to exit the running of candidate configuration after the timeout period (i.e., condition used to indicate to a second device to exit the trial run after starting the trial run for modifying the device configuration of the second device as claimed)  Section 8.4.1 of the RFC further disclosed a follow-up confirm commit operation is issued before the timer expires, the timer is reset to the new value (600 seconds by default).  RFC disclosed both the confirming commit and a follow-up confirmed commit operation may introduce additional changes to the configuration.    

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R. Enns et al, “Network Configuration Protocol (NETCONF)”, Internet Engineering Task Force (IETF), RFC: 6241 (June 2011 )(hereinafter RFC).

As per claim 1, R. Enns teaches the invention as claimed for a method for automatically exiting a trial run after starting the trial run for modifying a device configuration, the method comprising:
obtaining, by a first device running a network protocol client (RFC 1; 1.2, e.g., a client running NETCONF), a condition  set (RFC 1.3, e.g., obtaining by the client operations and parameters based on discovered server capability), wherein the condition set comprises at least one condition, and 
the at least one condition is a condition used to indicate a second device running a network protocol 
server (RFC 1; 1.2, e.g., server/network device running NETCONF) to exit the trial run after starting the trial run for modifying the device configuration of the second device (RFC 8.4.5.1, e.g., operations and parameters include operations and parameters for confirmed commit; RFC 4.1, e.g., parameters set are encoded inside the rpc elements);

packet carries the condition set (RFC 1; 2, e.g., client generates and sends rpc request for 
confirmed commit, wherein confirmed commit carries parameters (see parameters at RFC 8.4.5.1)); and
sending, by the first device, the first packet to the second device (RFC 1; 2, e.g., client sends rpc request for confirmed commit to server).

As per claim 2, R. Enns teaches the invention as claimed in claim 1 above.  R. Enns further teach wherein the at least one condition comprises a parameter and a value range of the 
parameter; or the at least one condition comprises notification information, and the notification information comprises alarm information or event information (RFC 8.4.5.1, e.g., parameters for the 
confirmed commit comprises notification of event information (see RFC 8.4.1; 8.4.5.1 for notification events)

As per claim 3, R. Enns teaches the invention as claimed in claim 1 above.  R. Enns further teach wherein the condition set comprises a condition used to indicate a command of an action 
and a condition used to indicate an execution result of the action (RFC 8.4.1; 8.4.5.1, e.g., confirmed-timeout and timeout period)

As per claim 4, R. Enns teaches the invention as claimed in claim 1 above.  R. Enns further teach wherein the first packetis one of anetwork configuration protocol NETCONF packet, a remote 
login network protocolTelnet packet, or a secure shell SSH protocol packet (RFC 4; 4.1, e.g., rpc request is a NETCONF request sent from the client to the server).

As per claim 5, R. Enns teaches the invention as claimed in claim 1 above.  R. Enns further teach wherein before the obtaining, by afirst device running a network protocol client, a 

receiving, by the first device, a capability identifier sent by the second device, wherein the capability identifier is used to identify that the second device supports automatic exit from 
trial run (RFC 8.1; 8.4.1; 8.4.3, e.g., client discover server capability, wherein the server capability is used to identify that the server support confirmed commit; capability identifier is used to identify that the network device support confirmed commit (see TABLE 1, e.g., “++”)).

As per claim 6, R. Enns teaches the invention as claimed in claim 1 above.  R. Enns further teach wherein the method further comprises: 
receiving, by the first device, a second packet sent by the second device, wherein the second packet is used to notify that the second device has exited the trial run (RFC 8.4.4.1 
<rpc-reply> with <ok> element is sent by the server to notify that the server has satisfied the confirmed commit).

As per claim 7, R. Enns teaches the invention as claimed for automatically exiting a trial run after starting the trial run for modifying a device configuration, the method comprising:
receiving, by a second device running a network protocol server (RFC 1; 1.2, e.g., server/network device running NETCONF),a first packet sent by a first device running a network protocol client (RFC 1; 1.2, e.g., client running NETCONF), wherein the first packet is a packet that is used to request trial run, the first packet carries a condition set (RFC 2, e.g., receiving by the server rpc request 
for confirmed commit; RFC 4.1, e.g., parameters set are encoded inside the rpc elements), 
the condition set comprises at least one condition, and the at least one condition is a 
condition used to indicate to the second device to exit the trial run after starting the trial run for modifying the device configuration of the second device (RFC 8.4.5.1, e.g., operations and parameters include operations and parameters for confirmed commit); and


As per claim 8, it is rejected for the same reason as set forth in claim 2 above.

As per claim 9, it is rejected for the same reason as set forth in claim 3 above.

As per claim 10, R. Enns teaches the invention substantially as claimed in claim 7 above.  R. Enns further teach wherein before the receiving, by a second device running a network protocol server, 
a first packet sent by a first device running a network protocol client (RFC 1.3, e.g., before server receive the rpc request for confirmed commit), the method further comprises:
sending, by the second device, a capability identifier to the first device, wherein thecapability 
identifier is used to identify that the second device supports automatic exit from the trial run (e.g., sending by the server in response to discover server capability, the server capability is used to identify that the server support confirmed commit; capability identifier is used to identify that the network device support confirmed commit (see TABLE 1, e.g., “++”))

As per claim 11, R. Enns teaches the invention substantially as claimed in claim 7 above.  R. Enns further teach wherein after the exiting, by the second device, trial run, the method further comprises: 
sending, by the second device, a second packet to the first device, wherein the second packet is 
used to notify that the second device has exited the trial run (RFC 8.4.4.1, e.g., <rpc-reply> with <ok> element is sent by the server to notify that the server has satisfied the confirmed commit).

As per claim 12, R. Enns teaches the invention substantially as claimed for a first device 

comprising:
a processor (RFC 1; 1.2, inherently comprised); and
a non transitory memory storing instructions, that when executed by the processor cause the first device to perform steps for automatically exiting a trial run (RFC 1; 1.2, e.g., client 
running NETCONF to perform confirmed commit), the steps comprising:
obtaining, by the first device running a network protocol client (RFC 1; 1.2, e.g., client running NETCONF), a condition set (RFC 1.3, e.g., obtaining by the client operations and parameters based on discovered server capability), wherein the condition set comprises at least one condition, and the 
at least one condition is a condition used to indicate to a second device running a network protocol 
server (RFC 1; 1.2, e.g., server/network device running NETCONF) to exit the trial run after starting the trial run for modifying a device configuration of the second device (RFC 8.4.5.1, e.g., operations and parameters include operations and parameters for confirmed commit; RFC 4.1, e.g., parameters set are encoded inside the rpc elements);
generating, by the first device, a first packet that is used to request the trial run, wherein the first packet carries the condition set (RFC 1; 2, e.g., client generates and sends rpc request 
for confirmed commit, wherein confirmed commit carries parameters (see parameters at RFC 8.4.5.1)); and
sending, by the first device, the first packet to the second device (RFC 1; 2, e.g., client sends rpc request for confirmed commit to server). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end

date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454